Citation Nr: 1503446	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  06-28 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected right foot disability.  

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to a rating in excess of 20 percent from September 23, 2010, through September 12, 2013, and as of November 1, 2013, for a ventral hernia incisional repair, with residual abdominal wall muscle strain (ventral hernia).

4.  Entitlement to a separate compensable rating for gastroesophageal reflux disease (GERD).

5.  Entitlement to a separate compensable rating for abdominal surgical scars.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1983, October 1990 to July 1991, and January 2004 to December 2004.  She also had unspecified periods of service with the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005, July 2007, and September 2007and rating decisions by the Lincoln, Nebraska Department of Veterans Affairs Regional Office (RO).  

An October 2012 Board decision denied service connection for a bilateral knee disability, service connection for a psychiatric disability, and entitlement to a rating higher than 20 percent for a ventral hernia from September 23, 2010.  The Veteran appealed the October 2012 decision to the United States Court of Appeals for Veteran's claims and in a June 2013 order, the Court granted a Joint Motion for Remand, vacating the Board decision with regard to those issues.  The issues were returned to the Board for action consistent with the Joint Motion, and the Board remanded the case in October 2013 for additional development.  The case has now returned to the Board for appellate consideration.  

The issues of entitlement to separate compensable ratings for GERD and abdominal surgical scars are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee arthritis was diagnosed within one year of separation from service and manifested to a degree of at least 10 percent during that time.  

2.  The weight of the competent evidence of record demonstrates that the Veteran has been diagnosed with a psychiatric disability under the DSM-IV criteria due to an in-service stressor.

3.  At no time during the relevant periods on appeal has the Veteran's ventral hernia not been well supported by a belt under ordinary conditions.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.309 (2014).

2.  The criteria for service connection for a psychiatric disability, to include PTSD, have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for a rating in excess of 20 percent for a service-connected ventral hernia have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran received notification in June 2005, March 2006, January 2007, and April 2008 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided the Veteran with appropriate notice with of the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided VA examinations.  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis and psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral Knee Disabilities

The Veteran has reported that her bilateral knee disabilities, diagnosed as arthritis, are related to her periods of active service; or in the alternative, to her service-connected right foot disability.  Service medical records from the Veteran's various periods of active service are silent for any complaints or treatment related to either knee.  Additionally, the Veteran has specifically denied incurring any injury to either knee during active service.  

Of record is a September 2005 VA outpatient treatment note which shows the Veteran was being seen in the rheumatology clinic with pain in her bilateral hands, knees, and feet.  It was noted that she had previously been prescribed Sulindac for various pains and that she used ice and soaks to treat bilateral knee pain.  Records prior to September 2005 note that the Veteran had been diagnosed with arthritis and was being seen by rheumatology.  However, it does not appear as though the entirety of the rheumatology notes are of record.  While the Veteran's remaining treatment records to not refer to any specific joints when discussing the arthritis diagnosis, as she received treatment in the rheumatology clinic for her knees in September 2005, the Board finds it reasonable to assume that she had a diagnosis of bilateral knee arthritis at that time.  That diagnosis of arthritis was established by X-ray evidence of arthritis at a later date, but the Board finds that the lack of evidence showing X-ray evidence of arthritis within the year following separation from service can be most likely attributed to the absence of rheumatology records, which clearly establish a diagnosis of arthritis of the knees.

Resolving reasonable doubt in favor of the claimant, the Board finds that the evidence shows that arthritis of the knees was manifested to a degree of 10 percent or more within one year of separation in December 2004.  Although there is no evidence of range of motion measurements taken within a year of the Veteran's separation from service, the evidence clearly suggests that she had pain on motion in both knees.  Further, in numerous statements of record, the Veteran reported that her knees had been painful since separation from active service.  The Veteran is competent to report having limited and painful motion and the Board finds those reports credible.  Layno v. Brown, 6 Vet. App. 465 (1994).

Arthritis causing limited motion not compensable under the appropriate diagnostic code warrants a 10 percent rating for a major joint group and the right and left knees are each a major joint.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003 (2014).  The Board acknowledges that Diagnostic Code 5003 contemplates arthritis established by X-ray findings.  The medical evidence discussed above does not contain X-rays of the Veteran's knees taken within one year of separation from active service.  However, the Board restates that there appear to be rheumatology clinic records unavailable for review.  Whether X-rays were taken cannot be confirmed.  However, later X-rays have confirmed a diagnosis of knee arthritis.  Further, as the Veteran had a general diagnosis of arthritis and was being treated by the rheumatology clinic for symptoms in her knees, the Board concludes that the evidence establishes a diagnosis of arthritis in at least September 2005.  As the Veteran's contentions throughout this appeal have indicated limited motion due to pain, the Board concludes that here arthritis was manifested to a compensable degree within one year from separation from active service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for arthritis of the right and left knees on a presumptive basis is warranted.  Therefore, the claims are granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The Veteran contends that she has a psychiatric disability, claimed as PTSD, due to various in-service stressors.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

VA treatment notes of record show that the Veteran was diagnosed with adjustment disorder with depressed mood and sub-threshold PTSD in October 2007, with a subsequent September 2008 diagnosis of PTSD, by VA psychologists and has continued to receive intermittent mental health treatment.  The treatment records note that symptoms leading to that diagnosis included, but were not limited to, poor sleep, flashbacks, and intrusive memories of events that took place while she served in the Southwest Asia Theater of operations.  The Board acknowledges that several VA examiners found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, these examiners did not address the significance of the Veteran's September 2008 PTSD diagnosis, nor did they discuss the possible etiology of any other psychiatric diagnoses in relation to active service.  While the medical evidence is not unanimous in diagnosing PTSD, the Board finds that the evidence shows that it is at least as likely as not that a diagnosis of PTSD is warranted.  The evidence, including the Veteran's regular treating mental health professionals, diagnose the Veteran with PTSD as a result of stressors during active service.  Therefore, the evidence shows that the criteria for a diagnosis of PTSD are established.  38 C.F.R. § 3.304(f) (2014).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Proof of combat participation is generally found in a Veteran's service personnel records.  A review of the Veteran's service separation form shows that, during her period of Southwest Asia service, her military occupational specialty (MOS) was motor transport operator and that she served in the Southwest Asia Theater of operations from November 1990 to June 1991, for which she received the Kuwait Liberation Medal.  She has reported that her duties while serving in the Southwest Asia included standing guard duty while missiles were being fired by the enemy and helping recover American bodies after a missile attack.  The Veteran has not reported that she served in direct combat, nor do her military citations or awards denote engaging in combat with the enemy.  

However, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2014).  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

Though the record contains only the Veteran's lay testimony that the stressors occurred, the revised regulations establish that lay testimony alone may establish a claimed in-service stressor so long as a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate, there is not clear and convincing evidence to the contrary, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that because of the Veteran's confirmed presence in the Southwest Asia theater of operations and her reports that she participated in duties that caused her to fear for her safety, the Veteran's alleged stressors are consistent with the circumstances, conditions, and hardships of the Veteran's service.  The record contains no clear and convincing evidence to the contrary.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged stressors. 

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely witnessing death and injury, and fearing missile attacks, occurred.  Those events were determined to be sufficient by a VA psychologist or psychiatrist to support the diagnosis of PTSD, which was based upon the Veteran's fear of hostile military or terrorist activity.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred and that service connection for a psychiatric disability, to include PTSD, is warranted.  38 C.F.R. § 3.304(f) (2014).  

Accordingly, the record shows a diagnosis of PTSD, medical evidence establishing a link between current symptoms and an in-service stressor, and evidence establishing that the in-service stressor occurred.  Therefore, the claim for entitlement to service connection for a psychiatric disability, to include PTSD, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing of record which leads to a conclusion that the evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's ventral hernia is rated under Diagnostic Code 7339.  A 20 percent rating is warranted for small ventral hernias that are not well-supported by belt under ordinary conditions, healed ventral hernias, or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for large ventral hernias that are not well-supported by a belt under ordinary conditions.  A maximum 100 percent rating is warranted for massive, persistent, and severe diastasis of recti muscles; or, extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be unoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2014).

At a December 2010 VA examination, the Veteran denied receiving any treatment for her hernia, but did report that it had gotten progressively worse since its onset in 2001.  The Veteran reported that she wanted to undergo additional hernia repair.  Physical examination revealed a ventral hernia present in the midline with no truss indicated.  It was noted that the hernia was postoperative and recurrent.  Computed tomography (CT) scan of the abdomen and pelvis revealed fat containing a midline hernia sac measuring 6.9 centimeters in transverse dimension and 3.8 centimeters in AP dimension with midline fascia defect measuring 1.9 centimeters.  The examiner diagnosed recurrent ventral/incisional hernia due to previous Nissen fundoplication surgical procedures.  

The December 2010 examiner did not note whether the Veteran required the use of a support belt for the ventral hernia, so a February 2012 addendum opinion was obtained.  The February 2012 addendum notes that the Veteran was contacted and reported that she used a support girdle four to seven days a week because of the ventral hernia.  The examiner noted that the Veteran reported the hernia was well supported by the abdominal binder.  

At a December 2013 VA examination, the Veteran reported that she underwent a laparoscopic repair of a symptomatic ventral hernia earlier in 2013, after which she developed a hematoma or seroma in the epigastric region which was minimally tender.  She reported that she wore a binder or corset type of support essentially all the time while at work or if she anticipated any level of stress or strain.  She reported some pain associated with the healing of the ventral hernia repair.  Physical examination revealed a healed postoperative ventral hernia repair.  The abdomen was slightly tender to touch over the left lateral incisional site, but all sites were healed.  There was a midline scar measuring 11 centimeters extending superiorly from umbilicus and a mid-abdomen bulge approximately 5.0 centimeters in circumference.  The bulge was fluctuate, but unable to palpate the bowel.  The findings were consistent with a hematoma or possible seroma that was decreasing in size with the use of a binder.  

Also of record are VA treatment records that show the Veteran received VA treatment for a variety of disabilities, including the ventral hernia.  The records provide no indication that the Veteran's service-connected ventral hernia is more severe than what is reported in the VA examination reports of record.  

Based on the evidence above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent from September 23, 2010, through September 12, 2013, or as of November 1, 2013.  There is no indication that during the relevant periods on appeal, the Veteran's ventral hernia was not well supported by a belt or other supportive device.  The Board acknowledges that at the December 2010 VA examination, the Veteran indicated her ventral hernia had progressively worsened and that she wanted to undergo another surgical repair procedure, which she did in 2013.  However, at no time does the medical evidence of record indicate that she reported her ventral hernia was not well-supported by the girdle she wore.  Additionally, at the December 2013 VA examination, she reported that she wore a binder or corset-type support, but that was following the ventral hernia repair and the medical evidence indicates that the 2013 ventral hernia surgical repair was successful and that the continued use of the binder was to help heal a post-surgical hematoma and as a preventative measure to prevent a new hernia.  Therefore, the Board finds that a rating in excess of 20 percent for any relevant period on appeal is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the periods in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for a ventral hernia during the relevant periods on appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Ratings

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's ventral hernia are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability has been in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  The Board acknowledges that during the relevant appeal period, the Veteran underwent a surgical repair of the ventral hernia.  However, she was awarded a temporary total disability rating while recovering from that surgical procedure.  Further, after her recovery period was completed, the Veteran returned to work and there is no indication that she is unable to work as a result of the ventral hernia disability, or that the ventral hernia disability causes a marked interference with employment beyond that contemplated by the currently assigned rating.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.





ORDER

Entitlement to service connection for bilateral knee arthritis is granted. 

Entitlement to service connection for PTSD is granted.

Entitlement to a rating in excess of 20 percent from September 23, 2010, to September 12, 2013, and as of November 1, 2013 for a service-connected ventral hernia incisional repair, with residual abdominal wall muscle strain, is denied.


REMAND

The Board finds that additional development is required before the remaining issues on appeal can be decided.  

The June 2013 Joint Motion for Remand questioned why the Veteran was not assigned a separate compensable rating for GERD as she had that disability since active service.  The Board notes that in a January 2007 statement of the case, the Diagnostic Code used to rate the Veteran's ventral hernia was changed to Diagnostic Code 7346, pertaining to hiatal hernia, as it was determined that her symptoms at that time were more reflective of the criteria under that diagnostic code.  However, the Diagnostic Code was later changed back to Diagnostic Code 7339 and the Veteran has never been rated or examined for GERD on its own basis.  Therefore, the Board finds that the issue of entitlement to a separate compensable rating must be remanded for a VA examination and adjudication by the RO.  The Board finds that the issue is on appeal because the classification of the disability has included GERD and a scar and the Veteran requested increased rating for that disability.

Further, the Board notes that the Veteran has numerous scars in relation to her various abdominal surgical procedures.  However, the VA examinations currently of record do not adequately detail the nature of those scars providing the relevant information to rate the disability caused by any scars.  Therefore, the Board finds that a VA examination specific to the scars is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastrointestinal examination with a medical doctor.  The examiner should review the record and should note that review in the report.  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.

2.  Schedule the Veteran for a VA examination to ascertain the current nature, extent, and severity of abdominal surgical scars.  All required tests should be performed.  The examiner is requested to provide a review of the history, current complaints, and the nature and extent of the abdominal surgical scars.  The examiner must review the record and must note that review in the report.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


